     Case 2:19-cr-00140-MRH Document 90 Filed 11/25/20 Page 1 of 1




 IN THE UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF
                          PENNSYLVANIA



UNITED STATES OF AMERICA,                  )
                                           )
               Plaintiff,                  )              Criminal Case No.: 19-140
                                           )
               v.                          )
                                           )
ROBERT COLEMAN,                            )
                                           )
               Defendant.                  )




                                ORDER OF COURT

         AND NOW, to-wit, this 25th         November
                               ___ day of _____________________, 2020, upon

consideration of the foregoing Fifth Motion for Brief Leave from Pretrial Confinement,

it is hereby ORDERED, ADJUDGED and DECREED that the within petition is hereby

GRANTED.       Defendant, Robert Coleman, is permitted a brief leave from pretrial

confinement to spend Thanksgiving with his family at 2819 Breker Street, Pittsburgh, PA

15214.




                                           BY THE COURT:

                                           s/ Mark R. Hornak
                                           _____________________________,     J
                                           The Honorable Chief Judge Mark R. Hornak
                                           United States District Court Judge
